IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE                 FILED
                          NOVEMBER 1997 SESSION
                                                             February 11, 1998

                                                            Cecil W. Crowson
STATE OF TENNESSEE,             )                          Appellate Court Clerk
                                )
             Appellee,          )    No. 01C01-9701-CR-00032
                                )
                                )    Davidson County
v.                              )
                                )     Honorable J. Randall Wyatt, Jr., Judge
                                )
TIMOTHY LERON BROWN,            )     (Sale of Cocaine)
                                )
             Appellant.         )


For the Appellant:                   For the Appellee:

Roger K. Smith                       John Knox Walkup
104 Woodmont Blvd., Suite 115        Attorney General of Tennessee
Nashville, TN 37205                         and
                                     Lisa A. Naylor
                                     Assistant Attorney General of Tennessee
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     Victor S. Johnson, III
                                     District Attorney General
                                             and
                                     Katie Miller
                                     Assistant District Attorney General
                                     Washington Square
                                     222 2nd Avenue North
                                     Nashville, TN 37201-1649




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                      OPINION



             The defendant, Timothy Leron Brown, was convicted in 1993 upon pleas

of guilty to one count of selling more than .5 grams of cocaine and two counts of selling

more than twenty-six grams of cocaine, all Class B felonies. As a Range II, multiple

offender, he received one twenty-year sentence and two fifteen-year sentences, with

one of the fifteen-year sentences to be served consecutively to the twenty-year

sentence for an effective sentence of thirty-five years. The defendant filed a post-

conviction petition challenging his convictions, which resulted in the present delayed

appeal. See Timothy Brown v. State, 01C01-9507-CR-00216, Davidson County (Tenn.

Crim. App. July 26, 1996). In this appeal as of right, the defendant challenges the

length and consecutive nature of his sentences.



             Appellate review of sentencing is de novo on the record with a

presumption that the trial court's determinations are correct. T.C.A. §§ 40-35-401(d)

and -402(d). As the Sentencing Commission Comments to these sections note, the

burden is now on the appealing party to show that the sentencing is improper. This

means that if the trial court followed the statutory sentencing procedure, made findings

of fact that are adequately supported in the record, and gave due consideration and

proper weight to the factors and principles that are relevant to sentencing under the

1989 Sentencing Act, we may not disturb the sentence even if a different result were

preferred. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).



             In conducting a de novo review, we must consider (1) the evidence, if any,

received at the trial and sentencing hearing, (2) the presentence report, (3) the

principles of sentencing and arguments as to sentencing alternatives, (4) the nature

and characteristics of the criminal conduct, (5) any mitigating or statutory enhancement

factors, (6) any statement that the defendant made on his own behalf and (7) the



                                            2
potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103 and -210; see

Ashby, 823 S.W.2d 166, 168 (Tenn. 1991); State v. Moss, 727 S.W.2d 229 (Tenn.

1986).



              Initially, we note that the defendant has hampered our de novo review in

this case by failing to include the presentence report and other exhibits to the

sentencing hearing in the record on appeal. At the sentencing hearing, the state

introduced the presentence report, the defendant’s Department of Correction records,

and Nashville Metropolitan Police Department records, none of which are part of the

record on appeal. The duty falls upon an appellant to prepare such a record and

transcript necessary to convey a fair, accurate and complete account of what transpired

relative to the issues on appeal. T.R.A.P. 24(b). In the absence of an appropriate

record, we must presume that the trial court’s determinations are correct. See, e.g.,

State v. Meeks, 779 S.W.2d 394, 397 (Tenn. Crim. App. 1988); State v. Beech, 744

S.W.2d 585, 588 (Tenn. Crim. App. 1987).



              At the defendant’s sentencing hearing, Mike Apuzzo, a drug task force

officer, testified about some of the underlying facts of the defendant’s previous

convictions. He said that in 1989 he searched the defendant’s residence and found

four hundred and one grams of cocaine, marijuana, drug paraphernalia, guns, and

some items that had been stolen. Officer Apuzzo said that a month later he arrested

the defendant for assault and battery and driving on a suspended license and that he

found thirteen grams of cocaine on the defendant’s person. Officer Apuzzo said that he

again found the defendant in the possession of cocaine and marijuana while the other

drug possession charges were pending against him.



              The record also reflects that the defendant was arrested once while he

was released on a furlough and that the defendant committed the offenses in this case



                                            3
while he was on parole. However, without the presentence report and other exhibits to

the sentencing hearing, we cannot tell whether the defendant’s arrest while he was

released on furlough resulted in a conviction. We are also unable to discern how many

convictions the defendant has or the nature of all of his convictions.



              At the conclusion of the sentencing hearing, the trial court found that the

defendant had several prior arrests and prior convictions. The court noted that the

defendant had prior convictions for possessing drugs, a conviction for carrying a

weapon, two convictions for leaving the scene of an accident, shoplifting convictions,

assorted driving convictions, and other convictions. The court found that the defendant

had been involved in “all kinds of criminal conduct for the last several years” and that

the defendant committed the present offenses while he was on parole.



              The trial court enhanced the defendant’s sentences based upon his

history of criminal behavior, previous inability to comply with conditions of a sentence

involving release in the community, and the fact that the defendant committed the

offenses while he was on parole. See T.C.A. § 40-35-114(1), (8), and (13). The trial

court ordered that one of the sentences be served consecutively to the others because

it found the defendant to be a professional criminal who has devoted himself to criminal

acts as a major source of his livelihood.



                                             I

              The defendant contends that the trial court improperly enhanced his

sentence. He argues that the trial court erred when it considered his arrest record in

finding that he had a history of criminal behavior. He also contends that the trial court

should not have based its application of factor (8), regarding a previous unwillingness to

comply with conditions of a sentence involving release into the community, on his

commission of the crimes for which he was being sentenced.



                                             4
              Though the trial court should not have considered evidence of mere

arrests as proof of criminal behavior, see State v. Newsome, 798 S.W.2d 542, 543

(Tenn. Crim. App. 1990), the extent of the trial court’s reliance on the defendant’s prior

arrests is unclear on the record before us. The court stated, “Beginning in 1990, as far

as the Presentence Report is concerned, and going back to 1986, you’ve had -- and I’m

not saying that all of these resulted in convictions -- but you’ve had a number of arrests

on misdemeanors and felonies.” The court then listed several of the defendant’s prior

convictions. Application of enhancement factor (1) was appropriate based on the

defendant’s prior convictions.



              Next, the defendant contends that the trial court erred by applying factor

(8) based solely upon his commission of the offenses for which he was being

sentenced. For factor (8) to apply, a defendant must have “a previous history of

unwillingness to comply with the conditions of a sentence involving release in the

community.” T.C.A. § 40-35-114(8). In State v. Hayes, 899 S.W. 2d 175, 186 (Tenn.

Crim. App. 1995), this court recognized that the commission of an offense for which a

defendant is being sentenced will not make factor (8) applicable. However, the court

also noted that when a defendant is being sentenced for a series of offenses that were

committed over time, the requisite previous history of noncompliance may be shown for

the most recent offenses. Id.



              In this vein, the trial court was justified in applying factor (8) to enhance

the defendant’s sentences for his most recent convictions based on his commission of

the first offense. The defendant committed all three of the offenses in this case during

a three-week period the first month that he was on parole.



              Although we recognize that application of factor (8) to the defendant’s

sentence for the first offense based solely on his commission of that offense would be



                                              5
improper, see Hayes, 899 S.W.2d at 186, the defendant is not entitled to relief on this

ground. W ithout the presentence report and other sentencing hearing exhibits, we

cannot determine whether the evidence presented at the sentencing hearing otherwise

supports application of factor (8) to the defendant’s sentence for the first offense. The

presentence report and the evidence received at the sentencing hearing are essential

parts of our de novo review. T.C.A. § 40-35-210; Ashby, 823 S.W.2d at 169. In the

absence of an appropriate record, we must presume that the trial court’s determinations

are correct. See, e.g., Meeks, 779 S.W.2d at 397; Beech, 744 S.W.2d at 588.



               In any event, whether factor (8) was or was not properly applied does not

necessarily change the amount of sentencing enhancement that is appropriate. As this

court noted in Hayes,

               it is important to note that whether both factor (8) and factor
               13[(b)] apply or only one applies, the amount of sentencing
               enhancement involved does not necessarily change. The
               mere number of existing enhancement factors is not relevant --
               the important consideration being the weight to be given each
               factor in light of its relevance to the defendant’s personal
               circumstances and background and the circumstances
               surrounding his criminal conduct. See State v. Moss, 727
               S.W.2d at 238. In this respect, the more negatives shown to
               exist in the defendant’s background and the greater degree of
               his proven culpability in the offense may translate into the
               application of multiple enhancement factors, but the extent of
               sentencing enhancement flows from the increased personal
               negatives and degree of culpability, not the number of
               applicable factors.

899 S.W.2d at 186. The record before us supports the length of the sentences imposed

by the trial court.



                                              II

               Finally, the defendant contends that the trial court erred by ordering that

two of his sentences be served consecutively to each other based, in part, on the fact

that he was on parole when he committed the offenses. In ordering the consecutive

sentences, the trial court stated:



                                              6
                      And as I’ve said, you’ve been absolutely and continually
              involved with the violations of the law for the last seven or eight
              years. I think [the General’s] Motion that you are a
              professional criminal who has devoted yourself to criminal acts
              as a major source of your livelihood, that can’t be denied. I
              don’t know what else you would have had time to do the
              number of times you’ve been arrested. And I think No. 2 also
              applies, that you are an offender who has a record of criminal
              activity that’s extensive. There can’t be any doubt about that.
              And then there’s another thing having to do in your case with
              your being on parole.

                    The court is of the opinion -- I’m not going to run each
              and everyone of these cases consecutively, but I do think
              under Section 40-35-115 that -- that at least one of these
              sentences are to run consecutive to the other. . . .

Although the trial court noted the defendant’s parole status when it imposed the

consecutive sentence, it also found that the defendant was a professional criminal with

an extensive record of criminal activity. See T.C.A. § 40-35-115(b)(1) and (2).



              The defendant does not challenge the trial court’s findings that he is a

professional criminal and has an extensive record of criminal activity. Either of these

findings are sufficient to warrant consecutive sentencing if the imposition of consecutive

sentences are consistent with the purposes and principles of the sentencing act. See

Id.; State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995). Our review of the record in

this case uncovers nothing that would overcome the presumption that the trial court’s

sentencing determinations were correct in this regard. Accordingly, the sentence

imposed by the trial court is affirmed.




                                                          Joseph M. Tipton, Judge




                                              7
CONCUR:




John H. Peay, Judge




David H. Welles, Judge




                         8